Citation Nr: 1015354	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  04-04 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for folliculitis.  

2.  Entitlement to service connection for a thoracolumbar 
spine disorder.  

3.  Entitlement to service connection for a cervical spine 
disorder.  

4.  Entitlement to service connection for an anal fissure.  

5.  Entitlement to service connection for a bilateral knee 
disorder.  

6.  Entitlement to service connection for a bilateral wrist 
disorder.  

7.  Entitlement to a higher initial evaluation for residuals 
of a right ankle fracture, rated as 10 percent disabling 
prior to January 3, 2008, and 20 percent disabling therefrom.  

8.  Entitlement to a higher initial evaluation for residuals 
of a right ankle scar, rated as 0 percent disabling prior to 
April 24, 2009, and 10 percent disabling therefrom.

9.  Entitlement to an initial compensable evaluation for 
residual numbness of the tip of the right middle finger due 
to suture.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from July 1996 to September 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO). 

The issues of: (1) entitlement to service connection for a 
thoracolumbar spine disorder; (2) service connection for a 
cervical spine disorder; (3) service connection for an anal 
fissure; (4) service connection for a bilateral knee 
disorder; and (5) service connection for a bilateral wrist 
disorder are herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran when further action is required.



FINDINGS OF FACT

1.  At the Board hearing held in January 2010, which was 
prior to the promulgation of a decision in the appeal, the 
Veteran requested that his appeal with respect to the issue 
of entitlement to service connection for folliculitis be 
withdrawn.   

2.  For the portion of the claim/appeal period prior to July 
20, 2006, a preponderance of the evidence is against finding 
that the disability picture associated with the Veteran's 
service-connected residuals of a right ankle fracture more 
closely approximates marked limitation of ankle motion.

3.  For the portion of the claim/appeal period from July 20, 
2006, a preponderance of the evidence shows that the 
disability picture associated with the Veteran's residuals of 
a right ankle fracture more closely approximates marked 
limitation of ankle motion.

4.  Resolving reasonable doubt in favor of the Veteran, the 
evidence shows that he demonstrated one painful superficial 
residual right ankle scar from April 2, 2004, to July 16, 
2006.

5.  The preponderance of the evidence weighs against finding 
that the Veteran's residual right ankle scars were 
superficial and painful on examination for the portions of 
the claim/appeal period prior to April 2, 2004, and from July 
20, 2006, to April 23, 2009.

6.  The evidence shows that the Veteran has demonstrated two 
superficial painful scars on the right ankle from April 24, 
2009.

7.  The preponderance of the evidence weighs against a 
finding that the Veteran's residual numbness of the tip of 
the right middle finger due to a wound suture has resulted in 
any functional impairment at any time relevant to the 
claim/appeal period.

CONCLUSIONS OF LAW

1.  With respect to the issue of entitlement to service 
connection for folliculitis, the criteria for withdrawal of 
an appeal by the Veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for an initial evaluation higher than 10 
percent for service-connected residuals of a right ankle 
fracture have not been met or approximated for the portion of 
the claim/appeal period prior to July 20, 2006.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5271 
(2009).

3.  The criteria for an initial evaluation of 20 percent for 
service-connected residuals of a right ankle fracture have 
been met for the portion of the claim/appeal period from July 
20, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, DC 5271 
(2009).

4.  The criteria for an initial evaluation higher than 20 
percent for service-connected residuals of a right ankle 
fracture have not been met or approximated for portion of the 
claim/appeal period from July 20, 2006.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.40, 4.45, 4.71a, DC 5271 (2009).

5.  The criteria for an initial evaluation of 10 percent for 
one service-connected right ankle scar have been approximated 
for the portion of the claim/appeal period from April 2, 
2004, to July 19, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 
4.118, DC 7804 (2009).

6.  The criteria for an initial compensable evaluation for 
service-connected right ankle scars were not met or 
approximated for portion of the claim/appeal period prior to 
April 2, 2004, and for the portion of the claim/appeal period 
from July 20, 2006, to April 23, 2009.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.40, 4.45, 4.118, DC 7804 (2009).

7.  The criteria for a separate 10 percent evaluation for the 
second right ankle scar from April 24, 2009, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, DC 7804 (2008); 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

8.  The criteria for an initial compensable evaluation for 
residual numbness of the tip of the right middle finger due 
to a wound suture have not been met or approximated at any 
time relevant to the claim/appeal period.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.31, 4.40, 4.45, 4.124a, DC 8515 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and effective 
dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009). 

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the 
Veteran nor his representative has alleged any prejudicial or 
harmful error in VCAA notice.

In the present case, the Veteran is challenging the initial 
ratings assigned for his service-connected right ankle 
fracture residuals, right ankle scar, and right middle finger 
numbness due to suture following the grant of service 
connection in the May 2003 rating decision.  The Court, 
quoting from the legislative history of the VCAA, has held 
that, in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated - it has been proven, thereby rendering 
notice under 38 U.S.C.A. § 5103(a) no longer required because 
the purpose which the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, supra, at 491.

In any event, the Board observes that the Veteran was 
provided with a VCAA notice letter with respect to his claims 
for a higher initial rating in December 2004.  At that time, 
he was advised regarding what evidence he should provide in 
support of his claims as well as what evidence VA would 
obtain and make reasonable efforts to obtain in support of 
his claims.  

In addition, in a March 2006 follow-up notice letter, the RO 
further advised the Veteran how VA determines the disability 
rating and included a thorough description of the types of 
information and evidence that he may provide to VA in support 
of the assignment of a disability rating once service 
connection has been established.  

Also, although no longer required, a May 2008 follow-up 
notice letter included the rating criteria pertinent to his 
claimed right ankle and right ankle scar disabilities and 
again informed the Veteran of the information and evidence 
that he should provide in support of his claims seeking a 
higher disability rating.  A second May 2008 follow-up notice 
letter advised the Veteran of the diagnostic code under which 
his right middle finger disability was rated and also 
informed him of the information and evidence that he should 
provide in support of that claim.    

Furthermore, the Veteran has been provided with ample 
opportunity to submit evidence and argument in support of his 
claims and to participate effectively in the processing of 
his claims for a higher initial rating during the course of 
this appeal.  As stated above, neither the Veteran nor his 
representative has alleged any prejudice with respect to the 
notice, or lack thereof, received for the initial rating 
claims during the course of this appeal. 

Moreover, the record reflects that the Veteran has been 
provided with a copy of the above rating decision, the 
January 2004 SOC, and the multiple SSOCs issued from August 
2005 to July 2009, which cumulatively included a discussion 
of the facts of the claims, pertinent laws and regulations, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  

In consideration of the foregoing, the Board concludes that 
the requirements of the notice provisions of the VCAA have 
been met, and there is no outstanding duty to inform the 
Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

The Board also finds that VA has satisfied its duty to assist 
the Veteran in the development of the claims adjudicated 
herein.  The Veteran's service treatment records (STRs) are 
included in the claims folder.  In addition, VA and private 
treatment records adequately identified as relevant to the 
claims have been obtained, to the extent possible, and are 
associated with the claims folder.  

The Veteran was also afforded with multiple VA medical 
examinations in connection with his claims in April 2003, 
October 2004, February 2005, July 2006, August 2006, January 
2008, and April 2009.  Although the claims folder was not 
available for review at the April 2003 general medical 
examination, the October 2004 joints examination, the 
February 2005 peripheral nerves examination, and April 2009 
scars examination, the examination reports cumulatively 
include all findings necessary to adjudicate fairly the 
merits of the Veteran's initial rating claims and are 
adequate for rating purposes.

Thus, it appears that all obtainable evidence identified by 
the Veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board therefore concludes 
that no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the current 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Furthermore, the Board further notes that the Veteran's 
claims were readjudicated in July 2009 and he was afforded 
with a Board hearing held by videoconference in January 2010.  
Thus, there has been compliance with the Board's December 
2008 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, in view of the foregoing, the Board will proceed 
to adjudicate the Veteran's claims below.  

II.  Dismissal of Appeal of Claim for Folliculitis

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran told the undersigned at the 
January 2010 Board hearing that he desired to withdraw his 
appeal with respect to the issue of service connection for 
folliculitis at that time.  The Veteran also provided a 
written request to withdraw his appeal regarding folliculitis 
in the VA Form 21-4138 dated the same day as the hearing.  
Thus, the Veteran has withdrawn the appeal with respect to 
the issue involving his claimed folliculitis in writing.  
Because there remain no allegations of errors of fact or law 
for appellate consideration, the Board does not have 
jurisdiction to review the Veteran's appeal of the issue of 
entitlement to service connection for folliculitis and it is 
dismissed.

III.  Increased (Initial) Rating Claims

The Veteran seeks entitlement to higher initial evaluations 
for residuals of a right ankle fracture, a right ankle scar, 
and residual numbness of the tip of the right middle finger 
due to suture.  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although we have an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved and contemplates the assignment of staged 
ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

A.  Right ankle fracture residuals

The Veteran's right ankle fracture residuals have been 
evaluated as 10 percent disabling prior to January 3, 2008, 
and 20 percent disabling therefrom, under the rating criteria 
found at 38 C.F.R § 4.71a, DC 5271, for limited motion of the 
ankle.

Under DC 5271, a 10 percent disability rating is prescribed 
for moderate limitation of motion of the ankle.  A 20 percent 
evaluation is prescribed for marked limitation of ankle 
motion.  See 38 C.F.R. § 4.71a, DC 5271.  A 20 percent 
evaluation is the maximum allowable under the DC.  The words 
"moderate" and "marked" as used in the various diagnostic 
codes are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.

The Board notes that the RO assigned a 20 percent disability 
rating effective January 3, 2008, based on evidence showing 
that the Veteran's right ankle was functionally limited to 10 
degrees following repetitive use.  The January 2008 VA 
medical examiner wrote that he estimated that the Veteran 
would have a total function loss of his right ankle equated 
to dorsiflexion limited to 10 degrees and plantar flexion 
limited to 30 degrees due to stiffness.    

However, upon review of the evidence relevant to the portion 
of the claim/appeal period prior to January 3, 2008, the 
Board notes that a similar statement was made by the same 
physician at the July 2006 VA medical examination.  Indeed, 
at that time, the same examining physician wrote that he 
would estimate that the Veteran would have a total functional 
loss of his right ankle equated to right ankle dorsiflexion 
limited to 10 degrees and plantar flexion limited to 30 
degrees.  Thus, in consideration of the foregoing, the Board 
finds that an initial evaluation of 20 percent is warranted 
for the Veteran's right ankle fracture residuals from July 
20, 2006, the day of the earlier examination. 

Nevertheless, the evidence does not support the assignment of 
an initial evaluation higher than 10 percent under DC 5271 
prior to July 20, 2006.  The VA medical examination conducted 
in April 2003 revealed that the Veteran had a normal right 
ankle X-rays series and demonstrated right ankle dorsiflexion 
to 20 degrees with only discomfort felt at that movement and 
plantar flexion to 30 degrees with only discomfort felt with 
that movement.  At the October 2004 VA medical examination, 
the Veteran again showed dorsiflexion to 20 degrees with mild 
pain having been elicited and no further limitation of motion 
upon repetition.  He demonstrated plantar flexion to 50 
degrees with mild pain elicited but no further limitation was 
noted with repetitive plantar flexion.  It is also notable 
that treatment records relevant to this portion of the 
claim/appeal period contain no range of motion findings to 
show marked limitation of the right ankle.  The evidence 
shows that the right ankle disability more closely 
approximates the criteria for a 10 percent disability 
evaluation for moderate limitation of the ankle, for which 
the Veteran is already being compensated.  

Thus, for the foregoing reasons, the Board concludes that an 
increased rating of 20 percent for right ankle fracture 
residuals from July 20, 2006, is warranted.  38 C.F.R. 
§§ 4.3, 4.7.  However, no initial evaluation higher than 10 
percent is warranted for the portion of the claim/appeal 
period prior to said date.  

With respect to the portion of the claim/appeal period from 
July 20, 2006, the Board notes that the Veteran is in receipt 
of the maximum 20 percent disability rating under DC 5271.  A 
higher rating is not available.    

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
to specifically include other codes pertinent to the ankle.  
38 C.F.R. § 4.71a, DCs 5270, 5272-5274.  However, the Veteran 
is not shown to have ankylosis of the ankle or subastragalar 
or tarsal joint, malunion of the os calsis or astragalus, or 
astragalectomy.  Thus, a review of the record fails to reveal 
any functional impairment associated with the right ankle 
fracture residuals so as to warrant a higher initial rating 
under alternate rating codes at any time relevant to the 
claim/appeal period.  

The Board has further considered whether the Veteran's right 
ankle fracture residuals warrant referral for consideration 
of a higher initial rating on an extraschedular basis.  The 
governing criteria for the award of an extraschedular rating 
call for a finding that the case presents such an exceptional 
or unusual disability picture, with such related factors as 
marked inference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  In such instances, the RO 
is authorized to refer the case to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service, for assignment of an extraschedular evaluation 
commensurate with average earning capacity impairment.  38 
C.F.R. § 3.321(b); see Barringer v. Peake, 22 Vet. App. 242 
(2008).  However, after review of the record, the Board finds 
that any limitations on the Veteran's employability due to 
his service-connected ankle disability have been contemplated 
in the currently assigned disability ratings under DC 5271.  
The evidence does not reflect that the claimed disability has 
necessitated any frequent periods of hospitalization or 
caused marked interference with employment at any time 
relevant to the claim/appeal period.  

While we recognize that the Veteran reported, at the January 
2008 VA medical examination, that he had used approximately 
40 hours of sick leave in the past 12 months due to his 
ankle, the Board does not find such evidence to constitute 
marked interference with employment.  The record does not 
show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant consideration of the assignment of an extraschedular 
rating.  The Court has held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

B.  Right ankle scar

The Veteran's right ankle scar is evaluated as noncompensable 
prior to April 24, 2009, and as 10 percent disabling from 
that date forward, under the criteria found at 38 C.F.R § 
4.118, DC 7804.   The 10 percent rating was granted based on 
the April 2009 examiner's findings that there was pain on 
examination of the Veteran's scars, which the RO determined 
was the first evidence of painful scars found on examination.  
Under DC 7804, a 10 percent rating is prescribed for 
superficial scars that are painful on examination.  A 10 
percent rating is the maximum available under DC 7804.  

During the pendency of the appeal, the rating criteria for 
evaluating scars were revised and amended.  See 73 Fed. Reg. 
54,708-12 (Sept. 23, 2008).  The effective date of the 
revisions is October 23, 2008, and the revised criteria apply 
to all applications for benefits received by VA on or after 
that date.  Because the Veteran's claim was received prior to 
October 23, 2008, the revised criteria are not for 
application in this case.  The Board notes that the amendment 
allows for a veteran to request a review of a scar disability 
under the revised criteria irrespective of whether such 
veteran's disability has increased since the last review.  
Id.  No such request has been made in this case.

The Board initially notes that examiners have consistently 
described the Veteran's two right ankle scars (i.e., one on 
the medial aspect of the right ankle and one on the lateral 
aspect of that ankle) as superficial during the course of 
this claim/appeal, and there is no evidence to the contrary 
of record.  Thus, the only issue for consideration with 
respect to the portion of the claim/appeal period prior to 
April 23, 2009, is whether either of the scars was shown to 
be painful on examination during this period so as to warrant 
a 10 percent evaluation under DC 7804.  

After careful review of the evidentiary record, the Board 
notes that there is conflicting evidence as to whether the 
Veteran demonstrated a painful right scar on examination 
prior to the April 2009 VA medical examination referenced 
above.  In support of the claim, the Board observes that a VA 
physician wrote, in a treatment record dated April 2, 2004, 
that the Veteran had "pain on pressing on [the] top of the 
scar" at his right ankle from a previous surgery.  However, 
at a subsequent July 2006 VA medical examination, the 
examiner specifically noted that the right ankle scars had no 
tenderness.  

The Board also notes that the April 2003 VA examiner 
acknowledged that the Veteran demonstrated some mild 
tenderness to deep palpation of the right ankle and the 
October 2004 VA examiner similarly observed that he 
demonstrated mild tenderness along the medial aspect of the 
ankle and swelling.  However, neither examiner specifically 
attributed the pain to the right ankle scar disabilities.  
The Veteran is also service connected for residuals of a 
right ankle fracture. 

Upon consideration of the foregoing, the Board recognizes 
that we must consider the assignment of staged ratings and 
resolve reasonable doubt in favor of the Veteran where 
warranted.  See Fenderson, supra; 38 C.F.R. § 4.3.  In this 
case, a VA treating physician clearly wrote in an April 2004 
treatment record that the Veteran demonstrated pain on 
examination of a right ankle scar.  The absence of such pain 
on examination with respect to the scar was not definitively 
shown until the July 2006 VA medical examination.  Although 
the October 2004 VA examiner noted the presence of tenderness 
in the medial area of the right ankle, the Board notes that 
the comment is too ambiguous to make a definitive conclusion, 
either favorably or unfavorably, regarding whether the pain 
noted on examination was specifically associated with the 
right ankle scar disability.  

Thus, in view of the foregoing, the Board finds that the 
evidence for and against a finding that one of the Veteran's 
right ankle scars was shown to be painful on examination from 
April 2, 2004, to July 20, 2006, is at least is in 
approximate balance.  Accordingly, the Board will resolve 
reasonable doubt in favor of the Veteran in this case, and 
grant an increased rating of 10 percent under DC 7804 for 
this portion of the claim/appeal period.  The Board further 
finds that the evidence does not support the assignment of a 
higher initial evaluation for either right ankle scar 
disability for any other portion of the claim/appeal period.    

For the portion of the appeal period from April 24, 2009, 
pertaining to the Veteran's right ankle scar disabilities, 
the Board notes that he is in receipt of a 10 percent 
disability rating for his painful right ankle scar 
disabilities.  The 10 percent disability rating is the 
maximum available under DC 7804. 

However, the April 2009 VA medical examiner noted pain on 
examination of the Veteran's right ankle lateral scar as well 
as pain and tingling with examination of the medial scar on 
the examination.  Separate disability ratings may be assigned 
for distinct disabilities resulting from the same injury when 
the symptomatology for one condition is not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 
VAOPGCPREC 23-97, VAOPGCPREC 9-98.  Because the Veteran has 
two painful scar disabilities but is only in receipt of a 
single 10 percent disability rating, and in recognition that 
the RO incorrectly applied the revised DC 7804 to the 
Veteran's claim, the Board finds that a separate 10 percent 
disability rating is warranted for the second right ankle 
scar from April 24, 2009.   

In making the above determinations, consideration has been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), to specifically include 
other codes pertinent to the rating of scars.  38 C.F.R. § 
4.118, DCs 7801-7803, 7805 (2008).  

However, the Veteran's right ankle scar is not deep, or of a 
size warranting a higher initial evaluation under any 
diagnostic code governing the evaluation of scars.  As noted 
above, his right ankle scars have consistently been described 
as not deep, i.e., superficial.  In addition, the April 2003 
VA medical examiner noted that the Veteran demonstrated an 
old surgical scar on the middle aspect of his right ankle 
that was approximately 3 inches in length and well healed.  
Also, the October 2004 VA medical examiner wrote that there 
was a 10 centimeter by 0.5 cm well-healed scar along the 
medial aspect of the right ankle, and another well healed 
scar that measured 11 cm by 0.5 cm along the lateral aspect 
of the right ankle.  In addition, the July 2006 VA medical 
examiner wrote that the Veteran had longitudinal scars on 
both sides of the right ankle, with the one on the medial 
ankle measuring 7 cm in length by 2 millimeters (mm) in width 
and the one on the lateral ankle measuring 11 cm in length by 
2 mm in width.  Most recently, the April 2009 medical 
examiner noted a scar on the lateral distal leg above the 
malleolus and measuring 11 cm by 0.8 cm as well as a medial 
scar measuring 6 cm by 1 cm.  

Further, there is no competent evidence that the scar has 
resulted in any limitation of function of the ankle.  VA 
examiners in July 2006 and April 2009 specifically noted that 
there were no functional limitations caused by the Veteran's 
scar, and there is no contradictory evidence contained in 
treatment records relevant to the claim/appeal period.  

In consideration of the foregoing, the Board finds that a 
review of the record fails to reveal any functional 
impairment associated with the Veteran's right ankle scars so 
as to warrant a higher initial rating under alternate rating 
codes at any time relevant to the claim/appeal period.  

The Board has further considered whether the Veteran's right 
ankle scar disabilities warrant referral for consideration of 
a higher initial rating on an extraschedular basis.  38 
C.F.R. § 3.321(b); see Barringer v. Peake, 22 Vet. App. 242 
(2008).  However, after review of the record, the Board finds 
that any limitations on the Veteran's employability due to 
his service-connected ankle scar disability have been 
contemplated in the currently assigned disability ratings 
under DC 7804.  The evidence does not reflect that the 
Veteran's claimed disability has necessitated any frequent 
periods of hospitalization or caused marked interference with 
employment at any time relevant to the claim/appeal period.  
The record does not show an exceptional or unusual disability 
picture not contemplated by the regular schedular standards 
that would warrant consideration of the assignment of an 
extraschedular rating.  See Thun v. Peake, supra.  

C.  Residual numbness of tip of right middle finger due to 
suture

The Veteran's residual numbness of the tip of the right 
middle finger due to suture is evaluated as noncompensable 
under 38 C.F.R § 4.124a, DC 8515 for paralysis of the median 
nerve.  Although the schedular criteria do not specifically 
outline any criteria for a noncompensable rating, the Board 
notes that a zero percent evaluation is assigned when the 
requirements for a compensable evaluation are not met 
pursuant to 38 C.F.R. § 4.31.  The Veteran is right-hand 
dominant.  

Under Diagnostic Code 8515, for the dominant or major hand, 
mild incomplete paralysis of the median nerve warrants a 10 
percent evaluation, moderate incomplete paralysis of the 
median nerve warrants a 30 percent evaluation, and severe 
incomplete paralysis of the median nerve warrants a 50 
percent evaluation. Complete paralysis of the median nerve, 
with the hand inclined to the ulnar side, the index and 
middle fingers more extended than normal, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the place of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, inability to make a fist, and the 
index and middle finger remain extended; inability to flex 
the distal phalanx of the thumb, defective opposition and 
abduction of the thumb at the right angle to the palm; 
weakened flexion of the wrist; and pain with trophic 
disturbances warrants a 70 percent evaluation.  38 C.F.R. § 
4.124a.  

Review of the evidence relevant to the claim/appeal period 
reveals that the tip of the Veteran's right middle finger 
demonstrates a faint scar and he has decreased sensation on 
light touch around the distal phalanx and tip of the right 
middle finger.  However, he otherwise demonstrates full range 
of motion at the distal interphalangeal joint without 
limitation of motion due to Deluca factors.  See January 2008 
VA medical examination report.  Also, no functional 
impairment as a result of the right middle finger disability 
is shown.  It was further noted that the Veteran had normal 
residuals with numbness of the tip of his right middle finger 
secondary to his wound suture.  See April 2003 VA medical 
examination report.    

The Board notes that the percentage ratings outlined in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  In this 
case, the Veteran is not shown to have any impairment in 
earning capacity due to his service-connected right middle 
finger disability.  He even stated, at the January 2008 VA 
medical examination, that he has no functional limitation of 
motion of the right middle finger and has lost no days from 
work from incapacitation due to the condition, and that the 
disability does not affect his usual daily activities or his 
job.  

Thus, in consideration of the foregoing, the Board finds that 
the currently assigned noncompensable evaluation for the 
Veteran's right middle finger disability is appropriate and 
no compensable initial evaluation is warranted for any time 
relevant to the current claim/appeal period.  The Board 
further finds that no staged rating is warranted.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any 
functional impairment associated with the Veteran's claimed 
disability that warrants a higher initial evaluation under 
alternate rating codes.  

The Board has further considered whether the Veteran's right 
middle finger disability warrants referral for consideration 
of a higher initial rating on an extraschedular basis.  38 
C.F.R. § 3.321(b); see Barringer v. Peake, 22 Vet. App. 242 
(2008).  However, after review of the record, the Board finds 
that any limitations on the Veteran's employability due to 
his service-connected disability have been contemplated in 
the currently assigned noncompensable disability rating.  The 
evidence does not reflect that the Veteran's claimed 
disability has necessitated any frequent periods of 
hospitalization or caused marked interference with employment 
at any time relevant to the claim/appeal period.  The record 
does not show an exceptional or unusual disability picture 
not contemplated by the regular schedular standards that 
would warrant consideration of the assignment of an 
extraschedular rating.  See Thun, supra.  


ORDER

Entitlement to service connection for folliculitis is 
dismissed.    

Entitlement to an initial evaluation of 20 percent for right 
ankle fracture residuals from July 20, 2006 is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.

Entitlement to an initial evaluation higher than 10 percent 
for right ankle fracture residuals for the portion of the 
claim/appeal period prior to July 20, 2006 is denied.

Entitlement to an initial evaluation higher than 20 percent 
for right ankle fracture residuals for the portion of the 
claim/appeal period from July 20, 2006 is denied.  

Entitlement to a single initial evaluation of 10 percent for 
one residual right ankle scar from April 2, 2004 to July 19, 
2006 is granted, subject to the laws and regulations 
governing the payment of monetary awards.

Entitlement to an initial compensable evaluation for residual 
right ankle scars for the portion of the claim/appeal period 
prior to April 2, 2004 and for the portion of the 
claim/appeal period from July 20, 2006 to April 23, 2009 is 
denied.


[Continued on Next Page]

Entitlement to a separate evaluation of 10 percent for a 
second right ankle scar from April 24, 2009 is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.

Entitlement to a compensable initial evaluation for residual 
numbness of the tip of the right middle finger due to suture 
is denied.  


REMAND

After careful review of the evidence, the Board finds that 
additional development is needed before the Board may proceed 
to evaluate the Veteran's claims of service connection for a 
thoracolumbar spine disorder, a cervical spine disorder, an 
anal fissure, a bilateral knee disorder, and a bilateral 
wrist disorder on the merits.  

Review of the evidentiary record shows that the Veteran 
complained of neck pain, low back pain, bilateral knee pain, 
and bilateral wrist pain during his period of active military 
service.  Indeed, the STRS show that he presented for 
treatment with complaints of neck pain after reportedly being 
body slammed in November 1997, complained of left knee and 
bilateral knee pain at which time he was assessed with 
bilateral patellar femoral syndrome (PFS) in September 2000, 
and received treatment for anal fissures in June 2001.  STRs 
further show that the Veteran complained of low back pain in 
December 2001 and September 2002.  He also complained of 
bilateral wrist and knee pain in September 2002. 

The Veteran filed his claims of service connection for the 
above disabilities in October 2002, less than a month after 
separation from active duty in the Army.  He was afforded a 
VA medical examination in connection with his claims in April 
2003.  At that time, the examining physician diagnosed 
mechanical low back pain, mechanical upper back pain, right 
wrist tendonitis, and left knee arthralgias based on the 
results of his physical examination of the Veteran.  However, 
the physician noted that no claims folder or VA treatment 
records were available for review in conjunction with the 
examination, and provided no medical opinion regarding the 



relative probability of a relationship between any of the 
claimed disorders and military service.  In addition, the 
examiner wrote that anal fissures were not found on 
examination, but also acknowledged that the Veteran was not 
fully evaluated because it was difficult to perform the 
rectal examination.  Although the Veteran was afforded with 
subsequent medical examinations in connection with his other 
claims, no further examination with respect to these claims 
was provided.  

The Board notes that the absence of claims folder review in 
connection with the April 2003 medical examination renders 
the examination inadequate.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007).  In this regard, although the findings 
relating to the Veteran's back note the presence of pain in 
the upper and lower back, a symptom such as pain, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a "disability" for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  In addition, the 
evidentiary record, particularly the STRs, includes 
information and evidence relevant to the current claims and 
review of such evidence is necessary to provide informed 
diagnoses and medical opinions regarding the Veteran's 
claimed disabilities in this case.  For these reasons, the 
Board concludes that a remand for another examination and 
medical nexus opinion based on review of the claims folder is 
warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007).      

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
appropriate examination for his claimed 
thoracolumbar spine disorder.  The claims 
file, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail. 


a.  The examiner should state whether it is 
at least as likely as not (i.e., to at 
least a 50 percent degree of probability) 
that any identified current thoracolumbar 
spine disorder originated in service, was 
manifested within one year after discharge, 
or is otherwise related to active military 
service, to include any symptomatology 
shown therein; or whether any such a 
relationship to service is unlikely (i.e., 
a probability of less than 50 percent).  

b.  The examiner should discuss evidence 
contained in the Veteran's STRs as well as 
post-service lay and medical evidence in 
support of any conclusion.  

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  Note:  It is important that, if any 
opinion and supporting rationale cannot be 
provided without invoking processes 
relating to guesses or judgment based upon 
speculation, the reviewer/examiner should 
clearly and specifically so specify in the 
report, and explain why this is so.

2.  Schedule the Veteran for an 
appropriate examination for his claimed 
cervical spine disorder.  The claims file, 
to include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail. 

a.  The examiner should state whether it is 
at least as likely as not (i.e., to at 
least a 50 percent degree of probability) 
that any identified current cervical spine 
disorder originated in service or is 
otherwise related to active military 
service, to include any symptomatology 
shown therein; or whether any such a 
relationship to service is unlikely (i.e., 
a probability of less than 50 percent).  

b.  The examiner should discuss evidence 
contained in the Veteran's STRs as well as 
post-service lay and medical evidence in 
support of any conclusion.  

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  Note:  It is important that, if any 
opinion and supporting rationale cannot be 
provided without invoking processes 
relating to guesses or judgment based upon 
speculation, the reviewer/examiner should 
clearly and specifically so specify in the 
report, and explain why this is so.

3.  Schedule the Veteran for an 
appropriate examination for his claimed 
bilateral knee disorder.  The claims file, 
to include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail. 


a.  The examiner should state whether it is 
at least as likely as not (i.e., to at 
least a 50 percent degree of probability) 
that any identified current knee (left 
and/or right) disorder originated in 
service or is otherwise related to active 
military service, to include any 
symptomatology shown therein; or whether 
any such a relationship to service is 
unlikely (i.e., a probability of less than 
50 percent).  

b.  The examiner should discuss evidence 
contained in the Veteran's STRs as well as 
post-service lay and medical evidence in 
support of any conclusion.  

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  Note:  It is important that, if any 
opinion and supporting rationale cannot be 
provided without invoking processes 
relating to guesses or judgment based upon 
speculation, the reviewer/examiner should 
clearly and specifically so specify in the 
report, and explain why this is so.

4.  Schedule the Veteran for an 
appropriate examination for his claimed 
bilateral wrist disorder.  The claims 
file, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail. 


a.  The examiner should state whether it is 
at least as likely as not (i.e., to at 
least a 50 percent degree of probability) 
that any identified current wrist (left 
and/or right) disorder originated in 
service or is otherwise related to active 
military service, to include any 
symptomatology shown therein; or whether 
any such a relationship to service is 
unlikely (i.e., a probability of less than 
50 percent).  

b.  The examiner should discuss evidence 
contained in the Veteran's STRs as well as 
post-service lay and medical evidence in 
support of any conclusion.  

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  Note:  It is important that, if any 
opinion and supporting rationale cannot be 
provided without invoking processes 
relating to guesses or judgment based upon 
speculation, the reviewer/examiner should 
clearly and specifically so specify in the 
report, and explain why this is so.

5.  Schedule the Veteran for an 
appropriate examination for his claimed 
anal fissure.  The claims file, to include 
a copy of this Remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished and all findings reported in 
detail. 


a.  The examiner should state whether it is 
at least as likely as not (i.e., to at 
least a 50 percent degree of probability) 
that any identified current anal fissure 
originated in service or is otherwise 
related to active military service, to 
include any symptomatology shown therein; 
or whether any such a relationship to 
service is unlikely (i.e., a probability of 
less than 50 percent).  

b.  The examiner should discuss evidence 
contained in the Veteran's STRs as well as 
post-service lay and medical evidence in 
support of any conclusion.  

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  Note:  It is important that, if any 
opinion and supporting rationale cannot be 
provided without invoking processes 
relating to guesses or judgment based upon 
speculation, the reviewer/examiner should 
clearly and specifically so specify in the 
report, and explain why this is so.

6.  After the above development has been 
accomplished to the extent possible, the 
Veteran's claims should be readjudicated.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case and given an appropriate period of time 
for response.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, if in order.


The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


